[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages, the court finds that the plaintiff suffered damages as follows:
Principal:  $39,382.26
                              Interest:   14,010.64 ___________ $53,392.90
plus court costs of $254.50 and attorney's fees of $750.00.
Therefore, judgment may enter for the plaintiff and against the defendant, Dexter Chappell, as set out above.
Kremski, J.T.R.